Case 2:12-cv-13637-NGE-MJH ECF No. 26 filed 05/26/20               PageID.1058   Page 1 of 19



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

ALLEN CAIN,
                                                  Case No. 2:12-CV-13637
        Petitioner,                               HON. NANCY G. EDMUNDS
                                                  UNITED STATES DISTRICT COURT
v.

LLOYD RAPELJE,

           Respondent.
___________________________________/

      OPINION AND ORDER DENYING THE PETITION FOR A WRIT OF HABEAS
     CORPUS AND DECLINING TO ISSUE A CERTIFICATE OF APPEALABILITY OR
                   LEAVE TO APPEAL IN FORMA PAUPERIS

        Allen Cain, (“Petitioner”), confined at the Parnall Correctional Facility in Jackson,

Michigan, filed a pro se petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254,

challenging his conviction for two counts of third-degree criminal sexual conduct, M.C.L.A.

750.520d, and being a fourth felony habitual offender, M.C.L.A. 769.12. For the reasons

that follow, the petition for a writ of habeas corpus is DENIED.

                                      I. Background

        Petitioner was convicted following a jury trial in the Oakland County Circuit Court.

Petitioner’s convictions arose from his repeated sexual assaults on 16-year-old A.B.1

A.B. lived with her Aunt Tina, who was A.B.’s legal guardian, and petitioner, Tina’s

boyfriend. A.B. considered petitioner to be her uncle. Petitioner sexually assaulted A.B.




1
 Because the victim was a minor at the time of the offense, the Court will refer to her by
her initials only to preserve her privacy. See Fed. R. Civ. P. 5.2(a).
                                              1
Case 2:12-cv-13637-NGE-MJH ECF No. 26 filed 05/26/20               PageID.1059      Page 2 of 19



twice in September 2008: one time involved penis-vaginal penetration and the other

involved cunnilingus.

       A.B. testified that in September of 2008 she lived in Farmington Hills, Michigan with

her aunt, petitioner, and two cousins. A.B. was 16 years-old. (ECF No. 9-5, PageID.155,

158). On September 6, 2008 petitioner asked her to come into his bedroom. When A.B.

entered the bedroom, petitioner closed the door and pulled down his pants. A.B. asked

what he was doing, but petitioner did not answer. Petitioner pushed A.B. down onto the

bed and pulled down the victim’s pants and underwear. A.B. asked petitioner what he was

doing, and kept telling him no, but petitioner did not reply. A.B. testified that she was upset,

scared, and wanted petitioner to stop. Petitioner engaged in penile-vaginal intercourse

with the victim before ejaculating into a towel. Petitioner let A.B. get up and gave her a

hundred dollars. A.B. told her friend about the sexual assault, but admitted that she did

not report the incident to the police or her aunt because she was scared. (ECF No. 9-5,

PageID.150-53).

       Two weeks later, A.B. was home alone with petitioner. Petitioner came up the stairs

to A.B.’s bedroom where she was changing clothes and told her he wanted to apologize

for the earlier assault. A.B. told petitioner that he could never be sorry enough for what

happened. Instead of expressing his remorse and leaving, petitioner told A.B. he wanted

to have sex again with her. A.B. informed petitioner she did not want to have sex with him.

Petitioner pushed the victim to the floor. Once on the floor, petitioner pushed aside the

victim’s underwear and performed oral sex on her for about five minutes. Petitioner went




                                               2
Case 2:12-cv-13637-NGE-MJH ECF No. 26 filed 05/26/20             PageID.1060      Page 3 of 19



back down the stairs while the victim got dressed. As A.B. left the house, petitioner gave

her more money. (ECF No. 9-5, PageID.153-55).

       Although A.B. told her friend Lisa about the first sexual assault and her friend Katie

about the second attack, she did not want to tell her family what had occurred. A.B. did

not want to report the attacks to the police because she was scared that no one would

believe her and did not want to break up her aunt’s family. However, at Thanksgiving,

A.B. told Sarah Stark, her uncle’s girlfriend, about the assaults. (ECF No. 9-5, PageID.155-

56). A.B.’s relatives drove her to the Farmington Hills Police Department. (ECF No. 9-5,

PageID.146). A.B. admitted that she smoked marijuana and that she stole marijuana from

petitioner and refused to do chores. A.B. admitted that she did not like being disciplined

by petitioner and was disrespectful to him. A.B. admitted that she smoked marijuana with

petitioner, beginning after the first sexual assault. Prior to the incident, petitioner became

angry when A.B. stole his marijuana.        Following the incident, he lit up and offered

marijuana to her. (ECF No. 9-5, PageID.156-58, 161).

       Following his arrest, petitioner was interviewed by the police. Detective Garin

Anderson testified that petitioner was passed out drunk when taken into custody. About

four hours later, petitioner was advised of his Miranda rights and questioned. Detective

Anderson did not ask petitioner if he was still intoxicated nor did he give him a breathalyzer

test, but the detective indicated that petitioner was not stumbling nor slurring his speech.

Defense counsel objected to the admission of the statement on the ground that petitioner

was still intoxicated when interrogated, but was overruled. Petitioner told the detective he

offered A.B., a woman named Lisa, and the victim’s cousin Jessica money and marijuana


                                              3
Case 2:12-cv-13637-NGE-MJH ECF No. 26 filed 05/26/20           PageID.1061      Page 4 of 19



in exchange for sex. Petitioner claimed he did this to “test” the women, but denied ever

having sex with the victim. (ECF No. 9-6, PageID.187-89).

      A.B.’s cousin, Jessica Gernaey, told the police that she believed A.B. consented to

having sex with petitioner in exchange for marijuana and money. (ECF No. 9-5,

PageID.177). Jessica said that petitioner told her he had sex with A.B. in exchange for

$100.00. (ECF No. 9-6, PageID.203).       A.B.’s friend, Caitlin Erwin, testified that she

believed that the marijuana A.B. was given was to keep her quiet about having sex with

petitioner and/or to continue having sex with him. (ECF No. 9-5, PageID.170).

      A.B.’s aunt, Tina Gernaey, testified that the victim had previously accused her

grandfather of sexually assaulting her.   When Gernaey went to call the police, A.B.

admitted that she was lying. (ECF No. 9-6, PageID.199). A.B. denied accusing her

grandfather of sexually assaulting her. (ECF No. 9-6, PageID.192).

      Petitioner’s conviction was affirmed. People v. Cain, No. 298416, 2011 WL 6268187

(Mich. Ct. App. Dec. 15, 2011); lv. den. 491 Mich. 922, 812 N.W.2d 763 (2012).

      Petitioner filed his habeas petition in 2012, which was held in abeyance so that he

could exhaust additional claims with the state courts. Cain v. Rapelje, No. 2:12-CV-13637,

2013 WL 1365331 (E.D. Mich. Apr. 4, 2013).

      Petitioner filed a post-conviction motion for relief from judgment, which was denied.

People v. Cain, No. 09-225346-FC (Oakland County Cir. Ct., Jan. 6, 2016); recon. den.,

No. 09-225346-FC (Oakland County Cir. Ct., Feb. 26, 2016). The Michigan appellate

courts denied petitioner’s application for leave to appeal. People v. Cain, No. 333772

(Mich. Ct. App. Dec. 21, 2016); lv. den. 501 Mich. 908, 902 N.W.2d 621 (2017).


                                            4
Case 2:12-cv-13637-NGE-MJH ECF No. 26 filed 05/26/20               PageID.1062      Page 5 of 19



         Petitioner moved to reopen the case and to amend the petition, which this Court

granted. In his amended petition, petitioner seeks habeas relief on the following grounds:

         I.     The trial court violated Mr. Cain’s right to a fair trial and due process
                when, upon learning that the jury was at an impasse, the court gave
                a coercive instruction, which ultimately forced that juror to abdicate
                rather than adhere to his or her conscientious opinion; trial counsel
                was ineffective for failing to object.

         II.    Petitioner was denied the effective assistance of counsel, where trial
                counsel failed to do a thorough pretrial investigation regarding the
                victim’s attempt to blackmail the petitioner, failed to interview
                witnesses that knew of the reported blackmail and material to the
                defense, failed to secure police reports of the previous false
                accusations that the alleged victim made regarding sexual assaults,
                failed to file a pretrial motion to suppress the statement given while
                petitioner had been intoxicated. The cumulative effect of errors
                denied petitioner due process and a fair trial.

         III.   Petitioner was denied the effective assistance of appellate counsel for
                failure to file the omitted issues or request an evidentiary hearing
                regarding the ineffective assistance of counsel.

         IV.    Petitioner was denied the effective assistance of trial counsel where
                petitioner was not given a competency examination, where it was
                apparent that petitioner was mildly retarded, petitioner was denied
                due process where trial counsel did not have petitioner determined
                for his ability to be tested to ascertain criminal responsibility. 2

                                 II. STANDARD OF REVIEW

         28 U.S.C. § 2254(d), as amended by The Antiterrorism and Effective Death

Penalty Act of 1996 (AEDPA), imposes the following standard of review for habeas

cases:




2
 Respondent addressed petitioner’s first claim in their initial answer. (ECF No. 8).
Respondent addresses petitioner’s remaining claims in the supplemental answer filed
after the case was reopened and the amended petition was filed to add the additional
claims. (ECF No. 22).
                                            5
Case 2:12-cv-13637-NGE-MJH ECF No. 26 filed 05/26/20              PageID.1063      Page 6 of 19



       An application for a writ of habeas corpus on behalf of a person in custody
       pursuant to the judgment of a State court shall not be granted with respect
       to any claim that was adjudicated on the merits in State court proceedings
       unless the adjudication of the claim–

                     (1)    resulted in a decision that was contrary to, or involved
                            an unreasonable application of, clearly established
                            Federal law, as determined by the Supreme Court of the
                            United States; or

                     (2)    resulted in a decision that was based on an
                            unreasonable determination of the facts in light of the
                            evidence presented in the State court proceeding.

       A state court’s decision is “contrary to” clearly established federal law if the state

court arrives at a conclusion opposite to that reached by the Supreme Court on a question

of law or if the state court decides a case differently than the Supreme Court has on a set

of materially indistinguishable facts. Williams v. Taylor, 529 U.S. 362, 405-06 (2000). An

“unreasonable application” occurs when “a state court decision unreasonably applies the

law of [the Supreme Court] to the facts of a prisoner’s case.” Id. at 409. A federal habeas

court may not “issue the writ simply because that court concludes in its independent

judgment that the relevant state-court decision applied clearly established federal law

erroneously or incorrectly.” Id. at 410-11. “[A] state court’s determination that a claim lacks

merit precludes federal habeas relief so long as ‘fairminded jurists could disagree’ on the

correctness of the state court’s decision.” Harrington v. Richter, 562 U.S. 86, 101

(2011)(citing Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). To obtain habeas relief

in federal court, a state prisoner is required to show that the state court’s rejection of his

claim “was so lacking in justification that there was an error well understood and




                                              6
Case 2:12-cv-13637-NGE-MJH ECF No. 26 filed 05/26/20              PageID.1064      Page 7 of 19



comprehended in existing law beyond any possibility for fairminded disagreement.”

Harrington, 562 U.S. at 103.

       The Michigan Court of Appeals reviewed and rejected petitioner’s first claim which

alleged that the judge gave the deadlocked jurors a coercive jury instruction under a plain

error standard. Petitioner failed to preserve this issue as a constitutional claim at the trial

court level. The AEDPA deference applies to any underlying plain-error analysis of a

procedurally defaulted claim. See Stewart v. Trierweiler, 867 F.3d 633, 638(6th Cir. 2017).

       Petitioner’s second through fourth claims were raised in his post-conviction motion

for relief from judgment. In reviewing a claim under the AEDPA’s deferential standard of

review, this Court must review “the last state court to issue a reasoned opinion on the

issue.” Hoffner v. Bradshaw, 622 F.3d 487, 505 (6th Cir. 2010)(quoting Payne v. Bell, 418

F.3d 644, 660 (6th Cir. 2005). The Michigan Court of Appeals and the Michigan Supreme

Court both denied petitioner’s post-conviction application for leave to appeal in

unexplained one-sentence orders. Accordingly, this Court must “look through” these

decisions to the Oakland County Circuit Court opinion denying the motion for relief from

judgment, which was the last state court to issue a reasoned opinion. Then, the Court can

decide whether that court’s adjudication of petitioner’s claims was “contrary to,” or “an

unreasonable application of” clearly established federal law as determined by the United

States Supreme Court. See Hamilton v. Jackson, 416 F. App’x 501, 505 (6th Cir. 2011).

Although the state court judge procedurally defaulted the claims pursuant to M.C.R.

6.508(D)(3), because petitioner failed to show cause and prejudice for failing to raise these

claims on his appeal of right, the judge also denied petitioner’s post-conviction claims on


                                              7
Case 2:12-cv-13637-NGE-MJH ECF No. 26 filed 05/26/20             PageID.1065      Page 8 of 19



the merits; thus, the AEDPA’s deferential standard of review applies to the opinion. See

Moritz v. Lafler, 525 F. App’x 277, 284 (6th Cir. 2013). 3

                                      III. Discussion

       A. The Court will not dismiss the petition on statute of limitations grounds.

       Respondent in their supplemental answer urges this Court to summarily dismiss the

petition on statute of limitations grounds because petitioner filed his post-conviction motion

for relief from judgment with the state trial court three days beyond the sixty day deadline

which this Court had imposed in its opinion and order holding the petition in abeyance.

       The statute of limitations does not constitute a jurisdictional bar to habeas review,

thus, a federal court, can, in the interest of judicial economy, proceed to the merits of a

habeas petition. See Smith v. State of Ohio Dept. of Rehabilitation, 463 F.3d 426, 429, n.

2 (6th Cir. 2006)(quoting Trussell v. Bowersox, 447 F.3d 588, 590 (8th Cir. 2006)). This

Court need not resolve the dispute over the timeliness of petitioner’s amended habeas




3
  Respondent urges this Court to procedurally default these claims because petitioner
failed to show cause and prejudice, as required by M.C.R. 6.508(D)(3), for failing to raise
them on his appeal of right. Respondent argues that petitioner’s first claim is also
procedurally defaulted because petitioner failed to object at trial. Petitioner argues in his
first claim that trial counsel was ineffective for failing to object to the instruction and
argues in his third claim that appellate counsel was ineffective for failing to raise his
second and fourth claims on his appeal of right. Ineffective assistance of counsel may
establish cause for procedural default. Edwards v. Carpenter, 529 U.S. 446, 451-52
(2000). Given that the cause and prejudice inquiry for the procedural default issue
merges with an analysis of the merits of the defaulted claims, it would be easier to
consider the merits of the claims. See Cameron v. Birkett, 348 F. Supp. 2d 825, 836
(E.D. Mich. 2004). Petitioner could not procedurally default his ineffective assistance of
appellate counsel claim because post-conviction review was the first opportunity he had
to raise this claim. See Guilmette v. Howes, 624 F.3d 286, 291 (6th Cir. 2010).
                                                8
Case 2:12-cv-13637-NGE-MJH ECF No. 26 filed 05/26/20               PageID.1066      Page 9 of 19



petition. Assuming without deciding that the amended petition was timely, petitioner’s

claims fail on the merits. See Ahart v. Bradshaw, 122 F. App’x 188, 192 (6th Cir. 2005).

       B. Claim # 1. The deadlocked jury instruction claim.

       Petitioner in his first claim argues that the judge gave the jurors a coercive jury

instruction when the jury sent him a note informing the court that they were at an impasse.

       In petitioner’s case, the jury sent a note to the judge indicating that they were unable

to reach a verdict. The trial judge, through his bailiff, instructed the jurors to continue their

deliberations and rely on their notes and their collective memories. Petitioner argues that

this instruction was unduly coercive. Petitioner also argues that the judge should have

given the jurors the model American Bar Association jury instruction 5.4 for deadlocked

juries, as approved by the Michigan Supreme Court in People v. Sullivan, 392 Mich. 324,

335, 220 N.W.2d 441, 446 (1974), which states the following:

       Length of deliberations; deadlocked jury.

       (a)    Before the jury retires for deliberation, the Court may give an
              instruction which informs the jury:

              (i) that in order to return a verdict, each juror must agree thereto;

              (ii) that jurors have a duty to consult with one another and to
              deliberate with a view to reaching an agreement, if it can be done
              without violence to individual judgment;

              (iii) that each juror must decide the case for himself, but only after
              an impartial consideration of the evidence with his fellow jurors;

              (iv) that in the course of deliberations, a juror should not hesitate to
              re-examine his own views and change his opinion if convinced it is
              erroneous; and




                                               9
Case 2:12-cv-13637-NGE-MJH ECF No. 26 filed 05/26/20               PageID.1067      Page 10 of 19



              (v) that no juror should surrender his honest conviction as to the
              weight or effect of the evidence solely because of the opinion of his
              fellow jurors, or for the mere purpose of returning a verdict.

       (b)    If it appears to the court that the jury has been unable to agree, the
              court may require the jury to continue their deliberations and may
              give or repeat an instruction as provided in subsection (a). The court
              shall not require or threaten to require the jury to deliberate for an
              unreasonable length of time or for unreasonable intervals.

       (c)    The jury may be discharged without having agreed upon a verdict if
              it appears that there is no reasonable probability of agreement.

       The Michigan Court of Appeals rejected petitioner’s claim as follows:

       The first part of the instruction, urging the jurors to continue their
       deliberations, was not coercive. Such an instruction was consistent with
       ABA standard 5.4(b), which states that a trial judge may require the jury to
       continue its deliberation. The standard instruction does clarify, however,
       that the trial court must not require or threaten to require “the jury to
       deliberate for an unreasonable length of time or for unreasonable intervals.”
       In this case, the actual time the jury spent deliberating only amounted to a
       little over one day, and there is no indication that the trial judge threatened
       the jury with an unreasonable time or intervals of deliberation.

       The second part of the instruction, urging jurors to rely on their collective
       memories and notes, also lacked any coercive effect. Our Supreme Court
       has stated that, where additional language contains “‘no pressure, threats,
       embarrassing assertions, or other wording that would cause this Court to
       feel that it constituted coercion,’” then that language will “rarely constitute a
       substantial departure” from the standard instruction, A simple instruction
       guiding jurors to rely on their collective memories hardly amounts to
       threatening language. The term “collective memories” also does not
       pressure the jurors to come to the exact same conclusion or opinion. The
       phrase only refers to the juror’s ability to recall the facts presented, and does
       not require that the interpretations of those facts or the conclusions drawn
       from the facts be identical. Rather than coercing the jury, this instruction had
       the “overall effect” of stressing “the need to engage in full fledged
       deliberation.”

       Finally, the lack of coerciveness is especially apparent when this instruction
       is reviewed in the context of all the instructions given to the jury. Prior to the
       beginning of jury deliberations, the trial court specifically instructed that
       each juror had to make up his or her own mind, and that no one should give

                                               10
Case 2:12-cv-13637-NGE-MJH ECF No. 26 filed 05/26/20              PageID.1068     Page 11 of 19



        up an honest opinion just because other jurors disagree. The court further
        explained that it was a juror’s duty to exchange opinions and reasons and
        to enter into a full discussion with the other members of the jury. Thus, when
        the later instruction, urging a reliance on collective memories, is viewed in
        the context of these prior jury instructions, the later instruction can more
        aptly be characterized as encouraging discussion and a collaborative
        exchange of facts, rather than an attempt to coerce a dissenting juror to
        change his mind.

 People v. Cain, 2011 WL 6268187, at *2 (internal citations omitted).

        It is axiomatic that “a trial court may properly encourage a deadlocked jury to

 continue its deliberations and attempt to reach a verdict.” U.S. v. Aloi, 9 F.3d 438, 443 (6th

 Cir. 1993)(citing Allen v. United States, 164 U.S. 492, 501–02 (1896)). “A charge that

 strays too far from the charge approved in Allen will rise to the level of a constitutional

 violation only if ‘in its context and under all the circumstances, [the charge] ... was

 coercive.’” Id. (quoting Williams v. Parke, 741 F.2d 847, 850 (6th Cir. 1984)(quoting

 Jenkins v. United States, 380 U.S. 445, 446(1965)).

        The judge’s instruction to the jurors to continue deliberating was not unduly

 coercive, because the judge “did not pressure a decision in a particular direction.” U.S. v.

 Lash, 937 F.2d 1077, 1086 (6th Cir. 1991).

        Petitioner also argues that the judge should have given the jurors the ABA’s model

 jury instruction for deadlocked juries, or the deadlocked jury instruction, CJI 2d 3.12, both

 of which include admonitions that the jurors should not give up their own “honest

 conviction” or “honest beliefs” simply to reach a verdict.

        A trial court’s failure to include a reminder that jurors should not abandon their

 honest convictions or beliefs in its supplemental instruction, in response to the jury’s

 indication of possible deadlock, “is not invariably fatal to the conviction.” See Bedford v.

                                              11
Case 2:12-cv-13637-NGE-MJH ECF No. 26 filed 05/26/20              PageID.1069     Page 12 of 19



 Collins, 567 F.3d 225, 238 (6th Cir. 2009). The trial judge in his initial charge to the jury

 had instructed them that “none of you should give up your honest opinion about the case

 just because other jurors disagree with you or just for the sake of reaching a verdict.” (ECF

 No. 9-6, PageID.212). The original instruction’s caveat to the jurors that they should not

 give up their “honest opinion” just to reach a verdict obviated the need for the court to give

 such an admonition in its supplemental instruction to the deadlocked jury. Id. The lack of

 any coercive language in the supplemental instruction to the jurors “also diminished the

 need for an honest-conviction caveat.” Id.        Thus, the failure to give the jurors the

 deadlocked jury instruction, with its caveat about not surrendering one’s honest beliefs,

 does not entitle petitioner to relief.

        The Michigan Court of Appeals’ determination that the judge’s instruction to the

 deadlocked jurors was not unduly coercive was reasonable. Petitioner is not entitled to

 habeas relief on his jury instruction claim. See Early v. Packer, 537 U.S. 3, 10-11 (2002).

        C. Claims # 1-4. The ineffective assistance of counsel claims.

        In his remaining claims, petitioner alleges he was denied the effective assistance

 of trial and appellate counsel.

        To prevail on his ineffective assistance of counsel claims, petitioner must show that

 the state court’s conclusion regarding these claims was contrary to, or an unreasonable

 application of, Strickland v. Washington, 466 U.S. 668 (1984). See Knowles v. Mirzayance,

 556 U.S. 111, 123 (2009). Strickland established a two-prong test for claims of ineffective

 assistance of counsel: the petitioner must show (1) that counsel’s performance was




                                              12
Case 2:12-cv-13637-NGE-MJH ECF No. 26 filed 05/26/20                PageID.1070       Page 13 of 19



 deficient, and (2) that the deficient performance prejudiced the defense. Strickland, 466

 U.S. at 687.

        Petitioner in his first claim alleges that trial counsel was ineffective for failing to

 object to the coercive instruction given to the deadlocked jurors. The jury instruction was

 not unduly coercive; accordingly, counsel was not ineffective for failing to object. See

 United States v. Quintero-Barraza, 78 F.3d 1344, 1350 (9th Cir. 1995).

        Petitioner’s other ineffective assistance of counsel claims were raised in his post-

 conviction motion for relief from judgment.

        Petitioner in his second claim alleges that trial counsel was ineffective for failing to

 call witnesses who would testify that the victim had attempted to blackmail him. He also

 alleges that trial counsel was ineffective for failing to introduce police reports that the victim

 had falsely accused other persons of sexually assaulting her.

        A habeas petitioner cannot show deficient performance or prejudice resulting from

 counsel’s failure to investigate if the petitioner does not make some showing of what

 evidence counsel should have pursued and how such evidence would have been material

 to his defense. See Hutchison v. Bell, 303 F.3d 720, 748 (6th Cir. 2002). Petitioner cannot

 succeed on his claim that trial counsel was ineffective for failing to adequately prepare the

 case or conduct an adequate investigation because he failed to show how additional

 pretrial work counsel had allegedly been deficient in failing to perform would have been

 beneficial to his defense. See Martin v. Mitchell, 280 F.3d 594, 607-08 (6th Cir. 2002).

        In particular, petitioner is not entitled to relief on his claim that counsel was

 ineffective for failing to present witnesses to support his claim that the victim was


                                                13
Case 2:12-cv-13637-NGE-MJH ECF No. 26 filed 05/26/20               PageID.1071      Page 14 of 19



 attempting to blackmail him because he failed to provide the Michigan courts or this Court

 with affidavits from these witnesses concerning their proposed testimony and willingness

 to testify on petitioner’s behalf. Conclusory allegations of ineffective assistance of counsel,

 without any evidentiary support, cannot support a claim for habeas relief. See Workman

 v. Bell, 178 F.3d 759, 771 (6th Cir. 1998). In failing to attach any offer of proof or any

 affidavit sworn by these witnesses, petitioner offered, neither to the Michigan courts nor to

 this Court, any evidence beyond his own assertions as to whether there were witnesses

 who would have testified and what their proposed testimony would have been. Without

 such proof, petitioner is unable to establish that he was prejudiced by counsel’s failure to

 investigate or to call these witnesses to testify at trial, so as to support the second prong

 of an ineffective assistance of counsel claim. See Clark v. Waller, 490 F.3d 551, 557 (6th

 Cir. 2007).

        Petitioner also failed to attach any police reports to his motion for relief from

 judgment or to his petition to show that any prior false sexual assault allegations had been

 filed by the victim with the police. Because petitioner has failed to show that there were

 any police reports which contained information that would exonerate him of these crimes,

 any alleged failure by counsel to obtain or use these police reports did not prejudice

 petitioner, so as to entitle him to habeas relief on his ineffective assistance of trial counsel

 claim. See Pillette v. Berghuis, 408 F. App’x 873, 889-90 (6th Cir. 2010).

        Moreover, the United States Supreme Court has held that habeas review under 28

 U.S.C. §2254(d) is “limited to the record that was before the state court that adjudicated

 the claim on the merits.” Cullen v. Pinholster, 563 U.S. at 181. Cullen would preclude the


                                               14
Case 2:12-cv-13637-NGE-MJH ECF No. 26 filed 05/26/20             PageID.1072     Page 15 of 19



 Court from considering any new evidence that the petitioner would even want to present

 at this point in support of this portion of his ineffective assistance of trial counsel claim

 under 28 U.S.C. §2254(d). Cf. Campbell v. Bradshaw, 674 F.3d 578, 590, n.3 (6th Cir.

 2012)(declining to consider testimony taken in federal evidentiary hearing because it was

 not part of the state court record).

        Furthermore, petitioner was not prejudiced by counsel’s failure to either present

 witnesses to testify about the victim’s attempt to blackmail him or to present any possible

 prior police reports because defense counsel presented adequate evidence to impeach

 the victim’s credibility and her motive to falsely accuse petitioner of sexual assault. A.B.

 admitted that she resented petitioner’s attempts to discipline her or force her to do chores.

 The victim admitted that she continued smoking marijuana with petitioner even after the

 first sexual assault. A.B. admitted she delayed reporting the sexual assaults to her family

 or to the police. The victim’s cousin and friend both indicated that A.B. was receiving

 money and marijuana from petitioner either to engage in consensual sex with petitioner or

 to remain quiet about the encounters. A.B.’s aunt testified that she had falsely accused

 her grandfather of sexually abusing her. A.B. later denied making this allegation to her

 aunt, which further called into question her credibility.

        Petitioner was not prejudiced by counsel’s failure to introduce additional testimony

 to impeach the victim’s credibility because it was cumulative of other evidence in support

 of petitioner’s claim that the victim falsely accused him of sexual assault. Wong v.

 Belmontes, 558 U.S. 15, 22-23 (2009); see also United States v. Pierce, 62 F.3d 818, 833

 (6th Cir. 1995); Johnson v. Hofbauer, 159 F. Supp. 2d 582, 607 (E.D. Mich. 2001).


                                               15
Case 2:12-cv-13637-NGE-MJH ECF No. 26 filed 05/26/20               PageID.1073      Page 16 of 19



 Because the jury was “well acquainted” with evidence that would have supported

 petitioner’s claim that he did not sexually assault the victim and that she had consented to

 sexual relations with him, additional evidence in support of petitioner’s defense “would

 have offered an insignificant benefit, if any at all.” Wong, 558 U.S. at 23.

        Petitioner in his second claim also argues that trial counsel was ineffective for failing

 to bring a pre-trial motion to suppress his statement to Detective Anderson, on the ground

 that petitioner could not have voluntarily agreed to speak with the detective because he

 was intoxicated when he was interrogated.

        Although counsel did not file a pre-trial motion to suppress, counsel did object to

 the admission of the statement at trial. Counsel’s decision to challenge the voluntariness

 of the statement mid-trial rather than in a pre-trial motion is a reasonable strategy that

 defeats petitioner’s claim. See e.g. Garcia-Dorantes v. Warren, 769 F. Supp. 2d 1092,

 1106 (E.D. Mich. 2011). Petitioner is not entitled to relief on his second claim.

        Petitioner in his fourth claim alleges that trial counsel was ineffective for failing to

 challenge petitioner’s mental competency to stand trial.

        Petitioner presented no evidence to this Court that he has a mental illness or was

 incompetent to stand trial. A defendant is not prejudiced by counsel’s failure to seek a

 competency examination, absent an actual basis to support a claim of incompetency at

 the time of the proceeding. See Bair v. Phillips, 106 F. Supp. 2d 934, 941 (E.D. Mich.

 2000). Because petitioner has failed to establish that he was incompetent at the time of

 his trial, counsel would not have been ineffective for failing to seek a competency

 evaluation.


                                               16
Case 2:12-cv-13637-NGE-MJH ECF No. 26 filed 05/26/20               PageID.1074       Page 17 of 19



        Petitioner also claims that trial counsel was ineffective for failing to raise an insanity

 defense.

        Petitioner is not entitled to habeas relief on this claim for several reasons. First,

 petitioner’s claim is without merit because he failed to present any evidence, either to the

 state courts, or to this Court, that he was legally insane at the time of the crime. See e.g.

 Sneed v. Johnson, 600 F.3d 607, 611 (6th Cir. 2010). More specifically, in light of the fact

 that petitioner has failed to show that he has an expert who would testify that he was legally

 insane at the time of the offenses, counsel’s failure to raise an insanity defense was not

 prejudicial to petitioner. See Abdur'Rahman v. Bell, 226 F.3d 696, 715 (6th Cir. 2000).

        Petitioner lastly claims that the cumulative nature of the errors deprived him of the

 effective assistance of counsel. Because the individual claims of ineffectiveness alleged

 by petitioner are all meritless petitioner cannot show that the alleged cumulative errors of

 trial counsel amounted to ineffective assistance of counsel. Seymour v. Walker, 224 F.3d

 542, 557 (6th Cir. 2000). Petitioner is not entitled to relief on his second or fourth claims.

        Petitioner in his third claim alleges that appellate counsel was ineffective for failing

 to raise his second and fourth claims on his appeal of right.

        The Sixth Amendment guarantees a defendant the right to effective assistance of

 counsel on the first appeal by right. Evitts v. Lucey, 469 U.S. 387, 396-397 (1985).

 However, court appointed counsel does not have a constitutional duty to raise every non-

 frivolous issue requested by a defendant. Jones v. Barnes, 463 U.S. 745, 751 (1983). A

 habeas court must defer twice: first to appellate counsel’s decision not to raise an issue

 and secondly, to the state court’s determination that appellate counsel was not ineffective.


                                               17
Case 2:12-cv-13637-NGE-MJH ECF No. 26 filed 05/26/20                 PageID.1075      Page 18 of 19



 Woods v. Etherton, 136 S. Ct. 1149, 1153 (2016)(per curiam)(“Given AEDPA, both

 Etherton’s appellate counsel and the state habeas court were to be afforded the benefit of

 the doubt.”).

          Petitioner’s second and fourth claims are meritless. “[A]ppellate counsel cannot be

 found to be ineffective for ‘failure to raise an issue that lacks merit.’” Shaneberger v. Jones,

 615 F.3d 448, 452 (6th Cir. 2010)(quoting Greer v. Mitchell, 264 F.3d 663, 676 (6th Cir.

 2001)). Petitioner is not entitled to relief on his third claim.

                                         IV. Conclusion

          The Court will deny the petition for a writ of habeas corpus with prejudice. The

 Court will also deny a certificate of appealability to petitioner. In order to obtain a certificate

 of appealability, a prisoner must make a substantial showing of the denial of a

 constitutional right. 28 U.S.C. § 2253(c)(2). To demonstrate this denial, the applicant is

 required to show that reasonable jurists could debate whether, or agree that, the petition

 should have been resolved in a different manner, or that the issues presented were

 adequate to deserve encouragement to proceed further. Slack v. McDaniel, 529 U.S. 473,

 483-84 (2000). “The district court must issue or deny a certificate of appealability when it

 enters a final order adverse to the applicant.” Rules Governing § 2254 Cases, Rule 11(a),

 28 U.S.C. foll. § 2254; see also Strayhorn v. Booker, 718 F. Supp. 2d 846, 875 (E.D. Mich.

 2010).

          For the reasons stated in this opinion, the Court will deny petitioner a certificate of

 appealability because he has failed to make a substantial showing of the denial of a federal

 constitutional right. See Allen v. Stovall, 156 F. Supp. 2d 791, 798 (E.D. Mich. 2001). The


                                                 18
Case 2:12-cv-13637-NGE-MJH ECF No. 26 filed 05/26/20           PageID.1076     Page 19 of 19



 Court will also deny petitioner leave to appeal in forma pauperis, because the appeal would

 be frivolous. Id.

                                        V. ORDER

        Based upon the foregoing, IT IS ORDERED that the petition for a writ of habeas

 corpus is DENIED WITH PREJUDICE.

        IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

       IT IS FURTHER ORDERED that Petitioner will be DENIED leave to appeal in forma
 pauperis.
                                  s/ Nancy G. Edmunds______
                                  HON. NANCY G. EDMUNDS
                                  UNITED STATES DISTRICT COURT JUDGE
 Dated: May 26, 2020



 I hereby certify that a copy of the foregoing document was served upon counsel of
 record and Allen Cain on May 26, 2020, by electronic and/or ordinary mail.

 Dated: May 26, 2020                              s/ L. Bartlett
                                                  Case Manager




                                             19
